Title: From John Adams to the President of the Congress, 20 October 1779
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Braintree Octr. 20 1779
     
     Mr. Schweighauser of Nantes, who is a Native of Switzerland, observing me, as I was, one Day at his House, looking with some Attention, upon a Stamp, of the heroic Deed of William Tell, asked me to take a few of them to America, as a Present from him, which I agreed to do, with Pleasure. He, accordingly Sent, on Board the Frigate a Box, containing as he told me, one Stamp for each of the thirteen states neatly framed and glazed, which he desired me to present to Congress as a Small token of his Respect. The Box, has never been opened, but I hope the Pictures are safe; and with Permission of Congress I will deliver it to the Navy Board, in Boston, to be by them transmitted to the Delegates from the several states, or to their order. I have the Honour to be with great Respect, sir your most obedient servant
     
      John Adams
     
     